Order modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to either party. Memorandum: We think the examination as ordered of the defendant, Novadel Agene Corporation, through the individuals as specified in the first ordering paragraph of the order appealed from is proper. Such persons may appear for examination before Howard G. Burke, a notary public, at No. 400 Lockwood Building, No. 80 West Genesee Street, Buffalo, New York, starting on the 31st day of January, 1955, at 10:00 *863a.m. of said day, such persons to appear seriatim until the completion of such examinations, with such adjournments and continuances as may suit the convenience of the attorneys participating to properly complete the examination authorized. All concur. (Appeal from an order of Brie Special Term denying in part a motion by defendant Novadel Agene Corp. to modify the notice of examination of various personnel of said defendant.) Present — McGurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ. [206 Misc. 386.]